United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 21-2724
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                      Diondrey Hardwict, also known as CJ

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                         Submitted: September 15, 2022
                            Filed: October 3, 2022
                                 [Unpublished]
                                ____________

Before SHEPHERD, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Diondrey Hardwict received a 216-month prison sentence after he pleaded
guilty to possession with intent to distribute fentanyl. See 21 U.S.C. § 841(a)(1),
(b)(1)(C). As part of the plea agreement, he signed a broad appeal waiver.
Hardwict’s briefing suggests that the waiver is unenforceable and that the district
court1 should have reduced the restitution award or eliminated it altogether.

       Upon careful review, we conclude that the waiver is enforceable. See United
States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing the validity of an appeal
waiver de novo); United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en
banc) (explaining that an appeal waiver will be enforced if the appeal falls within
the scope of the waiver, the defendant knowingly and voluntarily entered into the
plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). And as to the specific restitution issue that Hardwict’s
counsel discusses, we conclude that there has been no error. See United States v.
Kramer, 12 F.3d 130, 131–32 (8th Cir. 1993). We accordingly dismiss the appeal
and grant counsel permission to withdraw. See Anders v. California, 386 U.S. 738
(1967).
                        ______________________________




      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
                                         -2-